DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments by Applicant
In light of applicant’s arguments and amendments with respect to the rejections of claims 1-7 under 35 U.S.C § 101 and U.S.C § 112 have been fully considered and are persuasive. The rejections of claims 1-7 under 35 U.S.C § 101 and U.S.C § 112 have been withdrawn. Examiner notes, however, that due to the amendments the claims now require new rejections under U.S.C § 112 as discussed below.
Applicant’s arguments and amendments with respect to the rejection of claim 1 and its dependent claims under 35 U.S.C § 103 have been fully considered but are not persuasive because the combination of Noda and Sugiura do disclose an electronic control unit configured to determine an integrated risk margin by integrating the road environment risk margin and the vehicle behavior risk margin.
Noda discloses an electronic control unit: ([0023] “The control circuit 30 may also serve as an electronic control unit (ECU)…”
Sugiura discloses generating a level of risk regarding an object that moves in the vicinity of the vehicle (i.e. an environment risk margin): [0018] “…generate risk information indicating a level of a risk that is caused when the mobile object moves…” Additionally, Sugiura discloses generating a level of risk regarding the motion of the vehicle (i.e. a vehicle behavior risk margin): [0061] “…generates the risk information indicating the level of the risk that is caused when the vehicle 10 moves…” Finally, Sugiura discloses generating risk information regarding both surrounding objects and the motion of the vehicle (i.e. an integrated risk margin that integrates a road environment risk margin and a vehicle behavior risk margin): [0038] "The risk information generation unit 54 generates risk information indicating a level of a risk that is caused when the vehicle 10 moves based on the position of the obstacle on the periphery of the vehicle 10..."
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the electronic control unit as disclosed by Noda by adding the generating of vehicle behavior, environment, and integrated risk margins as disclosed by Sugiura in order to use driving assistance technology to mitigate risk and create a safer driving experience.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 5 recite the "the driving assistance switching unit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 20190193727 A1) (hereinafter Noda) in view of Sugiura et al. (US 20200086857 A1) (hereinafter Sugiura).

 	Regarding claim 1, Noda discloses A driving assistance system that can perform a driving assistance for a vehicle (Abstract: "A vehicle control method… and slowing down the vehicle when the oncoming vehicle slows down"), comprising:
an electronic control unit ([0023] “The control circuit 30 may also serve as an electronic control unit (ECU)…” Examiner notes that the control circuit (ECU) as disclosed by Noda incorporates other units such as the object detection unit, which are referred to in the rest of this claim rejection. See at least Fig. 1.) configured to: recognize a vehicle speed of the vehicle ([0021] "The movement information acquisition unit 24 acquires movement information indicating the movement state of the vehicle 11, such as the speed, acceleration, angular speed, and steering angle. The movement information is acquired from the speed sensor, acceleration sensor, angular speed sensor, steering angle sensor, and the like mounted on the vehicle 11.");
store map information ([0019] "The map data storage unit 22 is a storage device for storing high definition map data.");
recognize a position of the vehicle on a map ([0020] "The self-position estimation unit 23 estimates the self-position based on information acquired from a positioning device, such as a global positioning system (GPS)");
configured to recognize an external environment of the vehicle ([0024] "The object detection unit 31 detects observable objects around the vehicle 11 based on information acquired by the sensor 21.");
recognize a road environment in front of the vehicle based on the position of the vehicle on the map, the map information, and the external environment ([0024] "The object detection unit 31 acquires attribute information on the observable objects, based on the information acquired by the sensor 21, the map data stored in the map data storage unit 22...");
determine whether or not an explicit risk is present in front of the vehicle based on the external environment ([0026] "In an example illustrated in FIG. 2, the recognition-result storage unit 32 stores the object information on each of the tracked vehicle 12, a blocking object 13, and an oncoming vehicle 15 which are the observable objects… The recognition-result storage unit 32 stores information on a hidden area 14 hidden from the sensor 21 by the blocking object 13 detected by the object detection unit 31." Examiner interprets blocking object 13 to be an explicit risk as it hides latent risk in the form of tracked vehicle 12.);
Noda does not explicitly disclose the following elements. However, Sugiura does disclose calculate a vehicle behavior risk margin ([0061] “…generates the risk information indicating the level of the risk that is caused when the vehicle 10 moves…” Examiner notes that Sugiura discloses generating a level of risk regarding the motion of the vehicle (i.e. a vehicle behavior risk margin)) based on a result of recognition performed by the vehicle speed recognition unit ([0045] The control unit 62 also receives a current time, a current position of the vehicle 10, and a current state of the vehicle 10 (for example, speed…”), if it is determined by the explicit risk determination unit that the explicit risk is present ([0038] "...the risk information generation unit 54 estimates an obstacle presence probability for each blind spot region.");
calculate a road environment risk margin from the road environment using data in which a risk evaluation value ([0018] “…generate risk information indicating a level of a risk that is caused when the mobile object moves…” Examiner notes that Sugiura discloses generating a level of risk regarding an object that moves in the vicinity of the vehicle (i.e. an environment risk margin).) relating to a latent risk accompanying the explicit risk and the road environment are associated with each other in advance, if it is determined by the explicit risk determination unit that the explicit risk is present ([0038] "...the risk information generation unit 54 estimates an obstacle presence probability for each blind spot region.");
perform switching (Fig. 4, Countermeasure Operation S16) whether or not to perform the driving assistance relating to the latent risk based on the road environment risk margin and the vehicle behavior risk margin ([0102] "At S16, the control unit 62 checks the condition information stored in the condition storage unit 72 at all times, and gives a control instruction to the vehicle control unit 30 in accordance with the condition information stored in the condition storage unit 72.");
and determine an integrated risk margin by integrating the road environment risk margin and the vehicle behavior risk margin. (Examiner notes that Sugiura discloses generating a level of risk regarding an object that moves in the vicinity of the vehicle (i.e. an environment risk margin): [0018] “…generate risk information indicating a level of a risk that is caused when the mobile object moves…” Additionally, examiner notes that Sugiura discloses generating a level of risk regarding the motion of the vehicle (i.e. a vehicle behavior risk margin): [0061] “…generates the risk information indicating the level of the risk that is caused when the vehicle 10 moves…” Finally, examiner notes that Sugiura discloses generating risk information regarding both surrounding objects and the motion of the vehicle (i.e. an integrated risk margin that integrates a road environment risk margin and a vehicle behavior risk margin): [0038] "The risk information generation unit 54 generates risk information indicating a level of a risk that is caused when the vehicle 10 moves based on the position of the obstacle on the periphery of the vehicle 10..." and see [0065])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by Noda by adding the generating of vehicle behavior, environment, and integrated risk margins and a driving assistance switching as disclosed by Sugiura in order to use driving assistance technology to mitigate risk and create a safer driving experience.

	Regarding claim 2, modified Noda discloses The driving assistance system according to claim 1, wherein the electronic control unit is further configured to:
Noda does not disclose the following elements. However, Sugiura does disclose perform switching such that the driving assistance relating to the latent risk is not performed if the road environment risk margin is equal to or greater than a first threshold value ([0040] "The specification unit 56 may specify, as the target region, a position at which the level of the risk is equal to or higher than a threshold." Examiner notes that the “level of risk” here (in one embodiment) is related to the likelihood of an object emerging from an obstructed area as explained in [0038] and [0039]. The “level of risk” is therefore interpreted to relate to the road environment (i.e. a road environment risk margin).) and the vehicle behavior risk margin is equal to or greater than a second threshold value ([0045] “The control unit 62 also receives a current time, a current position of the vehicle 10, and a current state of the vehicle 10 (for example, speed, a state of a steering wheel, and the like). The control unit 62 determines whether the condition indicated by the condition information is met. If the condition is met, the control unit 62 causes the vehicle 10 to perform the countermeasure operation.” Examiner notes that the condition is informed by vehicle behavior (i.e. a vehicle behavior risk margin) and compared to condition information (i.e. threshold values).),
and perform switching such that the driving assistance relating to the latent risk is performed, if the road environment risk margin is less than the first threshold value ([0040] "The specification unit 56 may specify, as the target region, a position at which the level of the risk is equal to or higher than a threshold." Examiner notes that the “level of risk” here (in one embodiment) is related to the likelihood of an object emerging from an obstructed area as explained in [0038] and [0039]. The “level of risk” is therefore interpreted to relate to the road environment (i.e. a road environment risk margin).) or the vehicle behavior risk margin is less than the second threshold value. ([0045] “The control unit 62 also receives a current time, a current position of the vehicle 10, and a current state of the vehicle 10 (for example, speed, a state of a steering wheel, and the like). The control unit 62 determines whether the condition indicated by the condition information is met. If the condition is met, the control unit 62 causes the vehicle 10 to perform the countermeasure operation.” Examiner notes that the condition is informed by vehicle behavior (i.e. a vehicle behavior risk margin) and compared to condition information (i.e. threshold values).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by modified Noda by adding the switching as disclosed by Sugiura in order to effectively switch between manual and automatic modes of driving and create a safer driving experience.

 	Regarding claim 3, modified Noda discloses The driving assistance system according to claim 2 wherein the electronic control unit is further configured to:
Noda does not disclose the following elements. However, Sugiura does disclose perform a vehicle control intervention for an avoidance of the latent risk (Fig. 4, Countermeasure Operation S16) as the driving assistance relating to the latent risk based on a result of switching performed by the driving assistance switching unit ([0102] "At S16, the control unit 62 checks the condition information stored in the condition storage unit 72 at all times, and gives a control instruction to the vehicle control unit 30 in accordance with the condition information stored in the condition storage unit 72."),
perform switching such that the vehicle control intervention is performed, if the road environment risk margin is less than the first threshold value ([0040] "The specification unit 56 may specify, as the target region, a position at which the level of the risk is equal to or higher than a threshold." Examiner notes that the “level of risk” here (in one embodiment) is related to the likelihood of an object emerging from an obstructed area as explained in [0038] and [0039]. The “level of risk” is therefore interpreted to relate to the road environment (i.e. a road environment risk margin).) and the vehicle behavior risk margin is less than the second threshold value. ([0045] “The control unit 62 also receives a current time, a current position of the vehicle 10, and a current state of the vehicle 10 (for example, speed, a state of a steering wheel, and the like). The control unit 62 determines whether the condition indicated by the condition information is met. If the condition is met, the control unit 62 causes the vehicle 10 to perform the countermeasure operation.” Examiner notes that the condition is informed by vehicle behavior (i.e. a vehicle behavior risk margin) and compared to condition information (i.e. threshold values).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by modified Noda by adding an intervention performing and a driving assistance switching as disclosed by Sugiura in order to more effectively switch between manual and automatic modes of driving and create a safer driving experience.

 	Regarding claim 4, modified Noda discloses The driving assistance system according to claim 3, wherein the electronic control unit is further configured to:
Noda does not disclose the following elements. However, Sugiura does disclose decelerate the vehicle ([0047] "For example, if the condition is met, the control unit 62 gives, to the vehicle control unit 30, an instruction to decelerate the vehicle 10.") such that the vehicle speed does not exceed an upper limit vehicle speed of the vehicle set according to the road environment risk margin ([0028] "The vehicle control unit 30 controls a driving mechanism for driving the vehicle 10. For example, in a case in which the vehicle 10 is an automatic driving vehicle, the vehicle control unit 30 determines a surrounding situation based on the information obtained from the sensor unit 26 and other information, and controls an accelerator quantity..."), if a deceleration intervention is performed as the vehicle control intervention to the vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by modified Noda by adding a deceleration as disclosed by Sugiura in order to more effectively control the vehicle and create a safer driving experience.

 	Regarding claim 5, modified Noda discloses The driving assistance system according to claim 2, wherein the electronic control unit is further configured to:
Noda does not disclose the following elements. However, Sugiura does disclose perform a driver notification ([0111] "For example, in a case in which the vehicle 10 has been decelerated in accordance with the risk present in the blind spot region, the display control unit 82 causes the display unit 24 to display the fact that the vehicle 10 has been decelerated as the countermeasure operation for the risk.") that is a notification of information relating to the latent risk to a driver of the vehicle as the driving3Application Serial No.: 16/834,513Docket No.: 94376-48 (08TMCS14302PA) assistance relating to the latent risk, based on a result of switching performed by the driving assistance switching unit ([0114] "The display control unit 82 may superimpose and display a position at which the risk is caused (for example, the target position) on an image obtained by imaging a forward direction of the vehicle 10. Due to this, the display control unit 82 can notify the driver of presence of the risk."),
perform switching such that the driver notification is performed (Fig. 2, Display Unit 24) ([0047] "The countermeasure operation may also be an operation of generating a warning sound, or an operation of displaying information for warning the driver (user) of danger."), if the road environment risk margin is less than the first threshold value ([0040] "The specification unit 56 may specify, as the target region, a position at which the level of the risk is equal to or higher than a threshold." Examiner notes that the “level of risk” here (in one embodiment) is related to the likelihood of an object emerging from an obstructed area as explained in [0038] and [0039]. The “level of risk” is therefore interpreted to relate to the road environment (i.e. a road environment risk margin).) and the vehicle behavior risk margin is equal to or greater than the second threshold value, or if the road environment risk margin is equal to or greater than the first threshold value and the vehicle behavior risk margin is less than the second threshold value. ([0045] “The control unit 62 also receives a current time, a current position of the vehicle 10, and a current state of the vehicle 10 (for example, speed, a state of a steering wheel, and the like). The control unit 62 determines whether the condition indicated by the condition information is met. If the condition is met, the control unit 62 causes the vehicle 10 to perform the countermeasure operation.” Examiner notes that the condition is informed by vehicle behavior (i.e. a vehicle behavior risk margin) and compared to condition information (i.e. threshold values).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by modified Noda by adding the driver notification and a driving assistance switching as disclosed by Sugiura in order to more effectively communicate automatic operations of the vehicle to the driver and create a safer driving experience.

	Regarding claim 6, modified Noda discloses The driving assistance system according to claim 5, further comprising:
Noda does not disclose the following elements. However, Sugiura does disclose a display unit (Fig. 2, Display Unit 24) configured to display the information to the driver of the vehicle ([0024] "The display unit 24 displays various pieces of information."),
wherein the electronic control unit is further configured to display the integrated risk margin that varies according to the road environment risk margin and the vehicle behavior risk margin on the display unit. ([0047] "The countermeasure operation may also be an operation of generating a warning sound, or an operation of displaying information for warning the driver (user) of danger." Examiner interprets "information for warning the driver" to include risk margin information or similar.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by modified Noda by adding the display unit and the displaying of risk margins as disclosed by Sugiura in order to more effectively communicate automatic operations of the vehicle to the driver and create a safer driving experience.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Sugiura as applied above and in further view of and Sakuma (US 20200324759 A1) (hereinafter Sakuma).

	Regarding claim 7, modified Noda discloses The driving assistance system according to claim 5, further comprising:
Noda does not disclose the following elements. However, Sugiura does disclose a display unit (Fig. 2, Display Unit 24) (Fig. 14, Display Control Unit 82) configured to display the information to the driver of the vehicle ([0024] "The display unit 24 displays various pieces of information."),
wherein the electronic control unit is further configured to: acquire a road environment (Fig. 14, Condition Generation Unit 60) ([0111] "In a case in which the control unit 62 has performed the countermeasure operation, the display control unit 82 presents, to an occupant, the fact that the countermeasure operation for the risk has been performed." Examiner notes that for the countermeasure operation to occur, information must be acquired from the Condition Generation Unit 60.),
acquire an attention alert image corresponding to the acquired road environment, based on attention alert image information stored in advance in association with the road environment ([0114] "The display control unit 82 may superimpose and display a position at which the risk is caused (for example, the target position) on an image obtained by imaging a forward direction of the vehicle 10. Due to this, the display control unit 82 can notify the driver of presence of the risk." Examiner interprets the superimposed and displayed position to be an image corresponding to the road environment.),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by modified Noda by adding a display unit, the acquiring of a road environment and alert image as disclosed by Sugiura in order to more effectively communicate information to the driver and create a safer driving experience.
Neither Noda nor Sugiura disclose the following elements. However, Sakuma does disclose if the vehicle behavior risk margin is less than an image display threshold value, determine a blinking mode such that the attention alert image blinks at a shorter cycle compared to a case where the vehicle behavior risk margin is equal to or greater than the image display threshold value, and display the attention alert image on the display unit in the determined blinking mode. ([0036] "The warning is used when a prompt reaction of the driver is required, for example, when the distance between the own vehicle V and the rear vehicle R is short, and there is a high possibility of collision with the rear vehicle R by deceleration of the own vehicle V. The notification in this case requires application of a stronger stimulus than the alert to the driver. For example, a buzzer may be sounded, a HUD or an LED may be used to emit light or perform a blinking operation in sight of the driver.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the driving assistance system as disclosed by modified Noda by adding a blinking mode and an attention alert image as disclosed by Sakuma in order to more effectively communicate information to the driver and create a safer driving experience.

 	Regarding claim 8, claim 8 is nearly identical to claim 7 and rejected under the same reasoning as explained above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217 9197 (toll-free).

/E.T.D./
Examiner, Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664